DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1, 2, 5-11, 13, and 14 under 35 U.S.C. 103 as being unpatentable over Peng (US PGPub 2004/0046495, hereinafter referred to as “Peng”) in view of Ricks et al. (2005/0280008, hereinafter referred to as “Ricks”) have been maintained for reasons of record.

Peng discloses the semiconductor device substantial as claimed.  See figures 1-4 and corresponding text, where Peng teaches, pertaining to claim 1, a device comprising: 
a first emissive layer (Guest 1) disposed between a first electrode (33) and a second electrode (39), the first emissive layer (Guest 1) comprising at least three components, each individually and uniquely selected from the group consisting of: 
a first host material (41), a second host material (42) different than the first host material (41), a first emissive material (Guest 1), and 
a second emissive material (Guest 2) different than the first emissive material (Guest 1) (figure 3; [0028-0030]); and 
a second emissive layer (Guest 2) disposed between the first electrode (33) and the second electrode (39) and in direct physical contact with the first emissive layer (Guest 1), the second emissive layer (Guest 2) comprising at least three components, each individually and uniquely selected from the group consisting of: 
a third host material (43), 
a third emissive material (Guest 3) (figure 3; [0029-0031]). 

Peng fails to show, in claim 1, a fourth host material different than the third host material; and a fourth emissive material different than the third emissive material.

Peng teaches, in claim 1, that the emissive layers are intermixed with host material layers. (figure 3; [0029-0030])

Ricks teaches, in claim 1, a similar device that a light-emitting layer can be comprised of a single material, but more commonly includes a host doped with a guest compound or dopant where the emission comes primarily from the dopant [0091].  In addition, Ricks teaches that the host can be a single host material or a mixture of host materials [0091].  Lastly, Ricks provides the advantages of having a large color gamut and low white power consumption ([0010], [0014]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was filed, to substitute a fourth host material different than the third host material; and a fourth emissive material different than the third emissive material, in the device of Peng, according to the teachings of Ricks, with the motivation of having a large color gamut and low white power consumption resulting in more efficient OLED display device.

Peng in view of Ricks shows, pertaining to claim 2, wherein the first emissive layer has a thickness of not more than 30% of the thickness of the second emissive layer ([0034-0036]). 
Peng in view of Ricks shows, pertaining to claim 5, wherein: the first emissive layer comprises: 
the first host material (figure 3; [0028-0031]); 
the second host material, wherein the second host material is different than the first host material; and 
the first emissive material; and the second emissive layer comprises: 
the third host material(figure 3; [0028-0030]); the fourth host material, wherein the fourth host material is different than the third host material (figure 3; [0028-0030]); and 
the second emissive material; wherein the third host material is different than the first host material (figure 3; [0028-0030]). 
Peng in view of Ricks shows, pertaining to claim 6, wherein the fourth host material is different than the second host material (figure 3; [0028-0030]). 
Peng in view of Ricks shows, pertaining to claim 7, wherein the second emissive layer comprises: 
the third host material, wherein the third host material comprises the first host material (figure 3; [0028-0030]); 
the fourth host material, wherein the fourth host material comprises the second host material (figure 3; [0028-0030]); and 
the second emissive material (figure 3; [0028-0030]); 
wherein the relative concentration of host materials is different in the first emissive layer than in the second emissive layer (figure 3; [0028-0030]). 
Peng in view of Ricks shows, pertaining to claim 8, wherein the third organic emissive material comprises the first emissive material (figure 3; [0028-0030]). 
Peng in view of Ricks shows, pertaining to claim 9, wherein: the first emissive layer comprises: 
the first host material (figure 3; [0028-0030]); the first emissive material (figure 3; [0028-0030]); and 
the second emissive material, wherein the second emissive material is different than the first emissive material (figure 3; [0028-0030]); and 
the second emissive layer comprises: the third host material ((figure 3; [0028-0030]); the third emissive material (figure 3; [0028-0030]); and 
the fourth emissive material, wherein the fourth emissive material is different than the third emissive material (figure 3; [0028-0030]); 
wherein the third emissive material is different than the first emissive material (figure 3; [0028-0030]). 
Peng in view of Ricks shows, pertaining to claim 10, wherein the fourth emissive material is different than the second emissive material (figure 3; [0028-0030]). 
Peng in view of Ricks shows, pertaining to claim 11, wherein the third host material comprises the first host material (figure 3; [0028-0030]). 


Peng in view of Ricks shows, pertaining to claim 13, further comprising a third emissive layer, the third emissive layer comprising at least three components, each independently selected from the group consisting of: a fifth host material, a sixth host material, a fifth emissive material, and a sixth emissive material (figure 3; [0028-0030]).
Peng in view of Ricks shows, pertaining to claim 14, wherein the fifth host material comprises the first host material, and the sixth host material comprises the second host material (figure 3; [0028-0030]). 
Allowable Subject Matter
Claims 3, 4, 12, 15-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive. In the Remarks on pages 8-11:
Applicant raises the clear issue as to whether Peng alone or in combination with Ricks, suggests or render obvious two separate emissive layers each of which includes at least two hosts or two emissive materials.
The Examiner views that Peng in view of Ricks does suggest the above limitation and/or statements. Specifically, Peng teaches the above limitation however fails to show, a fourth host material different than the third host material; and a fourth emissive material different than the third emissive material. Peng does provide the teaching that  the emissive layers are intermixed with host material layers. (See figure 3; [0029-0030])
Ricks provides the teaching that a light-emitting layer can be comprised of a single material, but more commonly includes a host doped with a guest compound or dopant where the emission comes primarily from the dopant [0091].  In addition, Ricks teaches that the host can be a single host material or a mixture of host materials [0091].  Finally, with the motivation of having a large color gamut and low white power consumption ([0010], [0014]), as taught by Ricks, substituting the mixture of host materials into the light-emitting device of Peng would prove to improve the quality of the device as a whole. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        November 19, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898